Pee Cubiam.
These are appeals from judgments in actions wherein the plaintiffs sued to recover damages to two automobiles caused by the defendant’s car, which had been parked on Gregory avenue, in Passaic, running down a steep grade and colliding with the cars of the plaintiffs.
Tinder the circumstances and conditions existing, the defendant-appellant produced a six-year-old boy, who because of his immaturity the trial judgp refused to put upon oath and who made the statement that he entered the defendant’s car, released the brakes and turned the wheels so that the *1236car moved down grade, of its own momentum and collided with the cars of the plaintiffs.
The grounds urged for reversal may be summarized to be, refusal to nonsuit, refusal to direct a verdict in favor of the defendant-appellant, errors in findings of facts as to negligence and that the judgment was contrary to law.
All of such alleged errors must, from the state of the case before us, be predicated upon the proofs presented by the young boy before referred to.
The trial judge was not required to believe the statements of this immature, unsworn witness.
On the contrary, he could disregard such statements, and we conclude he was justified in so doing.
As a result of such determination we conclude that there was no error in the court below, and that the judgments should be affirmed, with costs.